 


110 HRES 840 IH: Calling for the protection of human rights and restoration of rule of law in Pakistan.
U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 840 
IN THE HOUSE OF REPRESENTATIVES 
 
December 4, 2007 
Mr. Franks of Arizona (for himself, Mr. Wolf, Mr. Smith of New Jersey, Mr. Burgess, Mr. King of Iowa, Mr. Pitts, Mrs. Musgrave, Ms. Schakowsky, and Mr. Rahall) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Calling for the protection of human rights and restoration of rule of law in Pakistan. 
 
 
Whereas on November 3, 2007, President Pervez Musharraf declared a state of emergency, suspending the Constitution and the Supreme Court, and initiating a crackdown on hundreds of opposition party leaders, lawyers, and prominent human rights advocates who are fundamental to democracy and the protection of human rights; 
Whereas on November 3, 2007, President Musharraf shut-down independent TV stations throughout Pakistan and passed an ordinance to amend the Pakistan Electronic Media Regulatory Authority Ordinance barring speech that the President considers to be against basic socio cultural norms, against sanctity of home, family, and marriage, casting aspersions against the President or security or … judiciary of Pakistan, and promoting, aiding, abetting any offense against the Pakistan Penal Code or any other law in force; 
Whereas on November 3, 2007, Secretary of State Condoleezza Rice remarked, that the United States has made clear that it does not support extra-constitutional measures because those measures would take Pakistan away from the path of democracy and civilian rule. And whatever happens, we will be urging a quick return to a constitutional order, we will be urging that the commitment to hold free and fair elections be kept, and we’ll be urging calm on all the parties.; 
Whereas the current suspension of the rule of law and detention of prominent human rights defenders in Pakistan has placed religious liberty and the freedom of expression, among other human rights, and the democratic process in Pakistan in grave danger; 
Whereas Asma Jahangir, the United Nations Special Rapporteur on Freedom of Religion or Belief and Chairperson of the independent Human Rights Commission of Pakistan (HRCP) was put under house arrest under a 90 days preventative detention order issued by the Home Department of the Government of Punjab, reportedly to prevent her from making inflammatory speeches; 
Whereas Ms. Jahangir has been a staunch defender of the right to religious freedom among other human rights both in Pakistan and throughout the world for all people, and is being targeted for her views as a human rights defender; 
Whereas a house warrant was also issued for Ms. Hina Jilani, the United Nations Secretary General’s Special Representative for Human Rights Defenders, who is expected to be detained upon her return to Pakistan; 
Whereas on November 4, 2007, the police raided the office of the HRCP in Lahore and arrested 55 of its members on charges of holding illegal assembly and interfering with public officers, including I.A. Rehman, director of the HRCP; 
Whereas on November 4, 2007, an estimated 500 political and civil society leaders, lawyers, and human rights advocates were detained, reportedly to prevent them from participating in public demonstrations against President Musharraf’s imposition of martial law; 
Whereas Ahsan Bhoon, president of the Lahore High Court and Aitzaz Ahsan, president of the Supreme Court Bar Association, as well as 2 former presidents of the Bar Association and several members of the Supreme Court were among those arrested; 
Whereas Asma Jahangir and many of those detained under the state of emergency were released beginning November 16, 2007; however, 2,000 people remain in detention; 
Whereas President Musharraf replaced several key Supreme Court judges who subsequently issued their first verdict on November 19, endorsing the validity of his election to a second term as President; Musharraf resigned from the military and was sworn in as President on November 29, 2007; 
Whereas according to the United States Department of State 2007 International Religious Freedom Report for Pakistan, constitutional guarantees for the right to religious freedom are not protected in practice; 
Whereas the Government imposes discriminatory limitations on religious freedom as well as many other rights, such as the right to freedom of speech, which is subject to any reasonable restrictions imposed by law in the interest of the glory of Islam; 
Whereas according to the International Religious Freedom Report for Pakistan, discriminatory legislation, such as the anti-blasphemy laws, which provide the death penalty for defaming Islam or its prophets, and the hudood ordinances, and the Government’s failure to take action against societal forces hostile to those who practice a different faith fostered religious intolerance, acts of violence, and intimidation against religious minorities; 
Whereas Islamic extremism has grown under these discriminatory laws with the perpetrators largely enjoying impunity, and has placed in grave danger the stability of the democratic process in Pakistan, the rights of its people, and international security; 
Whereas Shi’a Muslims, Ahmadis, Christians, and Hindus among others who have been attacked by Sunni militants and mob violence, as well as Sunni Muslims who have been the victims of reprisal attacks, could face greater danger under the current state of emergency unless the rule of law and democratic process are restored and every individual is protected from religiously motivated violence; 
Whereas according to recommendations by the United States Commission on International Religious Freedom, the Government of Pakistan needs to take much more serious efforts to combat Islamic extremism in that country, noting especially the current government’s political alliance with Islamist political parties, which affords an inordinate amount of influence to these groups, and which, in turn, has had a strong negative impact on religious freedom in Pakistan; 
Whereas the Commission has also stated that this political alliance and the consequent abuses on human rights are strengthening the very extremists who incite participation in terror activity, to the detriment of United States national security objectives to combat terrorism; and 
Whereas the Government of Pakistan is an ally of the United States in the war on terrorism and a member of the United Nations Human Rights Council and has committed to actively participate in the work of the Human Rights Council (HRC), with a view to facilitate the implementation of its mandate: Now, therefore, be it 
 
That it is the sense of the House of Representatives— 
(1)the Government of Pakistan should immediately restore the rule of law by reinstating the constitution and members of the Supreme Court of Pakistan; 
(2)the Government of Pakistan should immediately put an end to the charges against all human rights defenders and immediately and unconditionally release those in detention or under house arrest, in particular we call for the protection of Ms. Asma Jahangir so that she may continue her important work as Special Rapporteur; 
(3)the Government of Pakistan should immediately restore the independence of the media and ensure freedom of speech and expression; and 
(4)the Government of Pakistan should review all legislation to ensure respect for the international human rights Pakistan committed to uphold as a member of the United Nations Human Rights Council. 
 
